Omek No. : 7918-b —_D.M.O. Basim isl. Md. - 2020

aa on cl NO ara ta ERO T
12 i 10:08.

 

 

   

Yevmiye No :D/ 259 Tarih
Islem Adedi/Yaprak 12/2 Suret/Dayanak 0/0
Yazi Sayfa 73/0 Ver.Tabi Deger1
Karsilastirma :0/0 Ver.Tabi Deger2
Terciime Sayfa Adedi 1,00 Ek Karsilastirma 0
Ek Harg SayfaAdedi :1 NBS islem No
TANSICAT NEVI ASIC CTL SOREL TORENT
Har¢ 34,00 34,00
Damga
Degerli Kagit 80,00 80,00
Noter Ucreti 10,20 10,20
Yazi Ucreti 57,00 57,00
Karsilastirma
Geviri Onaylama 78,65 78,65
esncisenssditassaiconsoff tees ieeiteteaceatettee TRLLTe asec tee ee cee CH CO
NAKIT: 286,10
KREDI KARTI 0,00
a imi TOPLAM nna 286,10
Noterlik Kasesi NOTERLIK MAKBUZU
ANKARA 65. NOTERLIGI Seri OZ
Tel: +903122176535
T.C. Kimlik No : 29075018574 Se No 0 Ti 0 i, 8 2 8
eu EMRE AKSOY
Adi ve Soyadi (Unvani) —_ / 25912 KOD:21.1 Geviri (ONY)
Noterlik Yevmiye No. 00000000000
Vergi Kimlik No. (*)
TAHSILAT NEV’I As icin Orgek igin
HARC Be 34,00
DAMGA VERGISI 80.00
DEG. KAGIT BEDELI trast
PTT GIDERLERI 145.85 i
SAIR TAHSILAT
TOPLAM me
BEY (1 Adet Yevmiye Icin) a ye es ‘
GENEL TOPLAM . $ ye, Wg Won 286,10
kiyuzseksenalt! Turk Lirasi On Kurus.- % Pe i ie
Yalniz So SREBR 3 et
Noterligimizce alinmistir.
10.08.2021
Mikellefe Verilir Miihiir - Imza

yabanci gercek kisilerde yabanci kimlik numarasi yazilacaktr.

 

(*) T.C. vatandasi olan gergek kisilerde T.C. kimlik numarasi, Jabanct Nal numarasi bulunan

 
= at cE i ae ~ == = — —

Document 16-1 Entered on FLSD Docket 08/17/2021 Page 2 of 5

 

ici

Z ANKARA ae No Z 59 1 2:

‘ , oe” 65. NOT Plaza
? yer” mAens at i RA
“ ye Blok N 1C: 1 er O53
1 ‘ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA,
EMIN GUN SIRER, CASE NO.: 21-cv-22280
Plaintiff,
Vv.
EMRE AKSOY,
Defendant.

 

 

AFFIDAVIT AS TO'PERSONAL JURISDICTION

Before me, the undersigned authority, a notary public, personally came and appeared
Emre Aksoy who, being duly sworn, did depose and state as follows:

ie I am Emre Aksoy and I am over eighteen (18) years of age.

2. I am a resident of the sovereign nation of Turkey and reside in Ankara.

3. I had been in the state of Florida as a child and only returned once for a personal
vacation as an adult on June 24 2021 and returned to my home in Turkey on July
Ist 2021.

4. With respect to Florida I do not and have not:

a. Owned any real or orssnal property in Florida;
b. Have an office or designated agent in Florida;
c. Have a Florida bank account;

d. Have a Florida property tax listing;

e. Registered to do business in Florida;

Secil GUR

: A NKA
f. Have any employees in the state of Florida; ee Yoda eRe ey
tip

g. Carried on any business in Florida;

 

 
  

 

-CV-22280-BB Document 16-1 Entered on FLSD Docket 08/17/2021 Page 3 of 5

of fW'299 1 2

sam vaPlaza ’
1/D Blok Mc (KARA

Tel: 0312 21 205 37
. a

i. Committed any tortious action in the state of Florida;

j. Agreed to be subject to the jurisdiction of the state of Florida or consented to
venue in Florida;

k. Breached any contracts or agreements in Florida.

Under penalties of perjury, I declare that I have read the foregoing affidavit and that the facts
stated in it are true,

Zz
Emre Aksoy

Effective August 9, 2021.

S °

ANKA ae GUR
gists OO NOTERL IG

j meee

RA 65,
Pye IR Yeti

      

ag

     

10 AGUSTOS 2021

 
Se a aS

Case 1:21-cv-22280-BB Document 16-1 Entered on FLSD Docket 08/17/2021 ge

 

oe AMERIKA BIRLESIK DEVLETLERI
“s GUNEY FLORIDA BOLGE

ie MAHKEMESI

J ye
EMIN GUN'SIRER, DOSYA NO.: 21-cv-22280
Davaci, S _-”
Vv.
EMRE AKSOY,

Daval1.

 

 

25912

; ane ees Nia
SAHSI YARGILAMAYA ILISKIN YAZILI iF, ‘AD

Usuliine uygun olarak yemin etmis bulunan Emre Aksoy, asagida imzasi bulunan yetkili
noter olarak sahsim huzuruna bizzat gelmis ve asagidaki gibi beyanda bulunmustur:

1. Adim Emre Aksoy ve on sekiz (18) yasin tizerindeyim.

2s Bagimsiz Tirkiye milletinin bir sakiniyim ve Ankara’da ikamet etmekteyim.

3. Florida eyaletinde gocukken bulundum ve yalnizca 24 Haziran’ 2021 tarihinde
yetiskin olarak sahsi tatilim-. igin. Florida’ya tekrar gittim, sonrasinda 1 Temmuz
2021 tarihinde ise Tiirkiye’deki evime geri déndiim.

4. Florida ile ilgili olarak:
a. Florida’da herhangi bir gayrimenkulum veya sahsi bir millkiyetim yoktur;

GUR

b. Florida’ dz bir ofisim veya acentem yoktur; Secil NOTERUC!

ANKARAC ali et?
c. Florida’da herhangi bir banka hesabim Se Ree. ei:

<

™=
d. Florida emlak vergisi listesinde adim yer almamaktye™

e. Florida’da is yapmak igin kaydim yoktur; a
f. Florida eyaletinde herhangi bir galisanim yoktur; i. oo a
i> Uf “a

\

   

 

   

wy
2 |
<x?)
x!
=
=
<=

~~

feorcume tfaditrniek Urtere:

Bana Verilen lngilQCEdilindes

Fotokopi UO Asil 1% E-postal

   

    
 

fp@lvogsantercume.com

a 8 i t Q ”
> \ec ci C sat OU (erciim nil . ea 5
Fee oes DIRE Oo ONE Ulus\, 12203514752 / 85 103 init, Noterligimlz yemin

   

: literciimant
4) .
oo Sa eS as p w Cy c : arafindan —asilace
cy EoD “Gaoo AvvAul Nance “SsRckec © tercime edit ong rim.

 
 

259,12

e etmedim, su anda da

h. Florida eyaletinde hizmet vererek herhangi vir
etmemekteyim;

i. Florida eyaletinde herhangi bir haksiz fiilde bulunmadim;

j. Florida eyaletinde herhangi bir yargrya tabi olmayi kabul etmedim veya
Florida’da bir yargi yeri igin izin vermedim;

k. Florida’da herhangi bir sézlesme veya anlasmayi ihlal etmedim.

Yalanci sahitlik cezalari gergevesinde, yukaridaki yazili beyanit okudugumu ve belirtilen

hususlarin dogru oldugunu beyan ederim,

“Emre Aksoy

9 Agustos 2021 tarihinde tasdik edilmistir.

secll creas!
A ae Yetkiti Kah?

 
     

leorcume Urea ye U eer

 

   

Bana Verile nt Dilinde u Bute

F otoko PICA 1 Ogi Ae eget 1 y. santermecon ac rcdmenir, bin yemin tercumani
ax Belgeyi alii 12223514 AvcAuA arafindan

fam ve DMogru Ole Arak Cevirdigi V.0. Giice terciime edildidini i2ce
Beyean Ederim uA Onaylarim

™ Roeve Puch

 
